Citation Nr: 0021392	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-13 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's attempt to 
reopen her claim for entitlement to service connection for a 
low back disability.  The veteran appealed the decision to 
the Board and, on August 31, 1999, the Board reopened the 
claim, but denied the veteran's claim on appeal as not well 
grounded.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 8, 2000 Order, the Court, upon joint 
motion of VA and the veteran, vacated that part of the 
Board's August 31, 1999, decision that found the veteran's 
service connection for low back disability claim to be not 
well-grounded.


FINDING OF FACT

The claims file contains a medical diagnosis of low back 
disability, competent evidence of inservice incurrence, and 
medical evidence suggesting a nexus to the veteran's active 
duty service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

It is clear that the record includes a medical diagnosis of 
current disability.  Specifically, there are medical 
diagnoses of degenerative arthritis of the lumbosacral spine, 
degenerative disc disease of the lumbar spine with 
spondylolisthesis and spinal stenosis.  The first requirement 
of a well-grounded claim (a medical diagnosis of current 
disability) has therefore been met.  There is also competent 
evidence of inservice incurrence of an injury to the low 
back.  In this regard, the veteran's assertions regarding an 
inservice injury are accepted as true for well-grounded 
purposes and are in fact fully supported by service medical 
records documenting treatment in late 1944 and early 1945.  
The second criteria for a well-grounded service connection 
claim has therefore also been met.  The remaining question is 
whether or not there is medical evidence suggesting a link or 
nexus between current low back disability and the veteran's 
service. 

The veteran essentially contends that her low back disorder 
is related to a lifting injury while in service in 1944.  
Service medical records show that she was treated for acute 
back strain in December 1944 and in March 1945.  X-rays 
showed minimal elevation of right ilium and hip joint, levo-
scoliosis of lumbar segments and minimal eburnative changes 
in sacro-iliacs.  

The claims file also includes medical evidence of a fracture 
of the 4th and 5th thoracic vertebrae as a result of an 
automobile accident in October 1962.  

A report of an August 1997 examination at the Kearney Bone 
and Joint Clinic includes reference to a back injury which 
occurred in service due to lifting a patient in 1944.  The 
examiner noted that the veteran has spinal stenosis secondary 
to spondylolisthesis at L4-5 which is usually a condition 
that starts in childhood and occasionally in adolescence.  
The examiner commented, however, that the veteran was 
consistent in her story that her back did not hurt her until 
the lifting episode in 1944.  The examiner also commented 
that if the veteran had a spondylolisthesis or any type of 
back problem, "it could be injured by heavy lifting."  The 
examiner concluded by stating that "the bottom line on this 
is that her current back pain is possibly related to a 
lifting injury in 1944."

The claims file also includes a September 1997 statement from 
a VA examiner from VAMC Grand Island.  The examiner commented 
that he had reviewed the records of the veteran which showed 
a service connected pelvic injury with involvement of the 
sacroiliac joint.  The VA examiner opined that the injury had 
been progressive and was responsible for her degenerative 
disease of her lumbar spine.  It was also indicated that the 
examiner had ordered x-rays, including MRI and CAT scan of 
the lumbar spine, and that it was the examiner's opinion that 
the findings were caused by her injuries that she received 
while in the service in 1944.  

While the August 1997 and September 1997 medical opinions are 
not entirely clear, assuming such statements to be true, the 
Board finds that they do constitute medical evidence 
suggesting a nexus to service.  Accordingly, the Board finds 
the veteran's claim to be well-grounded under 38 U.S.C.A. 
§ 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
low back disability is well-grounded.  To this extent, the 
appeal is granted.


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5107(a).  
It appears that the underlying question to be resolved in 
this case involves matters of medical differentiation as to 
causation.  As such, the Board believes that further 
development of the medical evidence is necessary to allow for 
equitable review of the veteran's appeal.  The Board also 
notes a July 2000 letter from the veteran's representative in 
which a VA examination was requested.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of all current low back disorders.  It is 
imperative that the examiner review the 
claims file in connection with the 
examination.  Any necessary tests and 
studies should be accomplished.  All 
disorders of the low back capable of 
medical diagnosis should be reported.  
After reviewing the claims file 
(including the August 1997 private 
medical report from Kearney Bone and 
Joint Clinic and the September 1997 VA 
examiner's opinion), the examiner should 
then offer an opinion as to whether it is 
at least as likely as not that any 
current low back disorder(s) is/are due 
to the 1944 back strain documented in the 
service medical records as opposed to any 
other cause.  A detailed rationale for 
the opinions expressed should be 
provided.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
requested development has been completed 
to the extent possible.  Then, the RO 
should readjudicate the issue of 
entitlement to service connection for low 
back disability.  If the determination 
remains adverse to the veteran, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran, to 
ensure a proper record for appellate review and to comply 
with the Court's Order which granted the joint motion of the 
veteran and VA.  The veteran and his representative have the 
right to submit additional evidence and argument in 
connection with this matter.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



